Mr. Justice Clayton
delivered the opinion of the court.
The only question in this case is, whether a vendor of slaves, or, in common parlance, a negro trader, is subject to pay the tax upon “transient vendors of merchandise or goods.” Those are the precise terms of the statute of 1844, continued in subsequent acts up to the origin of this controversy.
As far back as as 1825, the legislature, whenever it imposed a tax on the sale of slaves, has done so in express words, and has not rested the intention upon the construction of the general terms, goods or merchandise. The words of that act are, “ Transient merchants and vendors of merchandise and slaves, shall render the collector of taxes a true and perfect account of all sales of merchandise or slaves.” Acts of 1852, p. 123, sec. 2. This phraseology is continued in the act of 1833, and the tax is imposed specially on “ vendors of slaves.” McNutt’s Compil. of Laws, p. 523.
After the introduction of slaves.for sale was prohibited by the constitution, the revenue sales omitted this tax upon vendors of slaves. Indeed, sales, by one citizen to another were always excepted from the operation of the tax, and there were no persons on whom it could operate, when the introduction of slaves for sale was absolutely prohibited. The removal of this prohibition does not revive the law imposing such tax. They had been expressly repealed. When the legislature has heretofore made a marked distinction in their language, between the vendors of merchandise, and the vendors of *136slaves, we do not feel authorized to overlook the distinction, and to comprehend them under the same terms, unless the law contained words to show a change of legislative intension.
This was the construction placed upon the law by the circuit court, and the judgment is affirmed.